Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 03/17/2020, 02/22/2021, and 06/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.
Claim Objections
Claims 13 and 20 are objected to because of the following informalities:  
In claim 13, line 1 and claim 20, line 1, rephrase “the adhesive” to read --the moisture-curable urethane adhesive--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 7-8, 11, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2 recites “fastening tapes” and in line 4, “the fastening tape.”  This is ambiguous as to which of the plurality of previously set forth fastening tapes applicant intends to refer.  Applicant can correct this by rephrasing “the fastening tape” in claim 2, line 4 to read “each fastening tape.”
The term “thin” in claim 3, line 2 and claim 4, line 2 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “thin” is interpreted as being an adhesive with a minimal width dimension with slight differences in size. For improved clarity of the claims remove the term “thin” or define the dimension of the term “thin” in the claims.
Claim 5, line 2 recites the limitation "the width direction".  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the width direction” to read --a width direction--.
Claim 5, line 2 and claim 6, line 2 recite the limitation "both end parts".  There is insufficient antecedent basis for this limitation in the claim. Rephrase “both end parts” to read --a first and second end part--.
Claim 7, line 2 recites the limitation "the front-rear or width direction".  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the front-rear or width direction” to read --a front-rear or width direction --.
Claim 11, line 2 recites the limitation "the tape substrate".  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the tape substrate” to read --a tape substrate-- or remove this phrase from the claims for improved clarity. 
The term “substantially” in claim 15, line 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “substantially” is interpreted as being on an exact perpendicular direction as well as other directions with slight differences in angle. For improved clarity of the claims remove the term “substantially”.
Claims 8 and 16-20 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amano (JP 2014039754 A).
Regarding claim 1, Amano discloses an absorbent article 1 (Paragraphs 43, 49 and Figures 5-6, absorbent incontinence pad 1) comprising a main body part 1 (Paragraphs 43, 49 and Figures 5-6) including a top sheet 2 (Paragraphs 44, 49 and Figures 5-6, top sheet 2 disposed to face skin), a back sheet 3 (Paragraphs 44, 49 and Figures 5-6, back sheet 3) and an absorbent core 4 (Paragraphs 44, 49 and Figures 5-6, absorbent core 4 between top sheet 2 and back sheet 3) disposed therebetween, and a hook member 11 (Paragraphs 34, 46, 49 and Figures 4a-6, fastener hooks 11 adhered by adhesive layer 7 to the back sheet 3 which is non-skin facing side) provided on a non-skin facing side of the main body part 1, wherein the hook member 11 comprises a base part 12 (Paragraph 34 and Figures 4a-4b, base 12) and a plurality of engagement elements 13 (Paragraph 34 and Figures 4a-4b, plurality of engaging portions 13 projecting from base 12) projecting from the base part 12, and the base part 12 of the hook member 11 is bonded to the main body part with an adhesive part 7 (Paragraph 47 and Figure 5, the adhesive layer 7 is preferably provided in a stripe shape extending in the width direction x of the absorbent article 1, which is also the extending direction of the fastener 11) disposed in a stripe pattern which extends in an extending direction of the hook member 11.
Claims 2, 6, and 15, as best understood given by the 35 USC 112b above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igaue et al. (US 20040236303 A1).
Regarding claim 2, Igaue discloses an absorbent article 1 (Paragraph 25, Figures 1 and 4, absorbent disposable diaper 1) comprising a main body part 1 (Paragraph 25 and Figure 4) including a top sheet 2 (Paragraph 26, top sheet 2), a back sheet 3 (Paragraph 26, back sheet 3) and an absorbent core (Paragraphs 22 and 26, absorbent core 4 between back sheet 3 and top sheet 2) disposed therebetween, and fastening tapes 12,21 (Paragraphs 22 and 25-26, rear wing 12  fastening tapes extending outward from the middle region 5 of the diaper 1 in the transverse/width direction A having their proximal end portions bonded to the outer surface of the backsheet 3. These wings 12 further have hook assemblies 21) provided on both sides in a width direction of the main body part 1, wherein each fastening tape 12,21  comprises a tape substrate 12 (Paragraphs 25-26 and Figure 5B, rear wing 12 is a tape substrate) and a hook member 16 (Paragraphs 25-26 and Figures 5A-5B, hook member 16 adhered to rear wings 12 by adhesive 24) provided on the tape substrate 12, the hook member 16 comprises a base part 22,31 (Paragraph 25 and Figures 5A-5B, individual base part 22 and carrier sheet 31) and a plurality of engagement elements 21 (Paragraph 25 and Figures 5A-5B, hook assemblies 21 projecting from base part 22) projecting from the base part 22,31, and the base part 22,31 of the hook member 16 is bonded to the tape substrate 12 with an adhesive part 24 (Paragraphs 25-26 and Figures 5A-5B, carrier sheet 31 is bonded to the rear wing 12 by means of adhesives 24 applied on this carrier sheet 31 at its zones immediately underlying the respective hook assemblies 21, such that the adhesive 24 is disposed in a striped pattern extending in a longitudinal or front-rear direction of the absorbent article 1) disposed in a stripe pattern which extends in a front-rear direction of the absorbent article 1.
Regarding claim 6, Igaue discloses the invention as described above and further discloses wherein the adhesive part 24 is not provided at a first and second end part (see Annotated Figure 5B of Igaue below, non-adhesive at end parts with respect to the transverse or width direction A of the absorbent article 1), with respect to the width direction of the absorbent article 1, of the base part 22,31 of the hook member 16, and a non-adhesive part (see Annotated Figure 5B of Igaue below, inner and outer non-adhesive parts) is formed there.

    PNG
    media_image1.png
    404
    501
    media_image1.png
    Greyscale

Regarding claim 15, Igaue discloses the invention as described above and further discloses wherein a head part (Figure 5B, head of hook assemblies 21 are oriented in a transverse or width direction A, which is perpendicular to the extending direction of the hook member 16 and stripe-patterned adhesive layer 24) of the engagement elements 21 is oriented in a direction perpendicular to an extending direction of the stripe-patterned adhesive part 24.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Amano (JP 2014039754 A), as applied to claim 1, in view of Hasabe et al. (JP 2007167130 A).
Regarding claim 3, Amano discloses the invention as described above and further discloses wherein the stripe pattern of the adhesive part 7 is formed by arranging a plurality of adhesives (Paragraph 47, the adhesive layer 7 is provided to be divided into eight or more adhesives extending along the width direction x of the absorbent article 1, which is also the extending direction of the hook member 11, side by side in the longitudinal direction y of the absorbent article 1, which is also the width direction of the hook member 11) each of which extends along the extending direction of the hook member 11, side by side in a width direction of the hook member 11.
However, Amano fails to explicitly disclose the plurality of adhesives is thin-linear adhesives each of which extends in a meandering manner and/or a spiral manner.
Hasabe teaches an analogous absorbent article 1 (Paragraph 19 and Figure 1, absorbent disposable diaper 1) with thin-linear analogous adhesives 31 (Paragraphs 49 and 53, plurality of adhesive application portions 31 formed with a thin line width by applying the hot melt adhesive 33 to the back sheet 11 in a substantially curved shape or a substantially spiral shape along the conveying direction) each of which extends in a meandering manner and/or a spiral manner.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the adhesive part of Amano, so that the plurality of adhesives is thin-linear adhesives each of which extends in a meandering manner and/or a spiral manner, as taught by Hasabe, in order to provide an improved absorbent article with an enhanced adhesive part that is formed by thin-linear adhesives in a curved or spiral manner for increased bonding strength while maintaining the flexibility of the main body part (Hasabe, Paragrapaphs 49 and 53).
Regarding claim 9, Amano discloses the invention as described above and further discloses an area of the adhesive part 7 of an area (Paragraph 47 and Figure 5, adhesive layer 7 comprises an area of hook fastener 11) of the hook member 11.
However, Amano fails to explicitly disclose wherein an area of the adhesive part is a % of an area.
Hasabe teaches an analogous absorbent article 1 (Paragraph 19 and Figure 1, absorbent disposable diaper 1) wherein an analogous area of the analogous adhesive part 35 (Paragraph 34 and Figure 2, adhesive application portions 35) is a % of an analogous area (Paragraphs 35, 40 and Figure 2, with regard to the line width of the plurality of adhesive application portions 35, the line width Wa of the adhesive application portion 35a located on the inner side in the width direction X of the diaper main body 2 is set to be smaller than the line width Wb of the adhesive application portion 35b located on the outer side in the width direction X. The line width of the adhesive application portion 35 is gradually reduced toward the inner side in the width direction X at the intermediate portion. ​The line width of each adhesive application portion 35 is set to a value within a range of, for example, 1 mm to 10 mm. The distance D2 between the adjacent adhesive application portions 35 is set to a constant value in the region B2, for example, set to a value within a range of 1 to 3 mm, and as a modification relating to the interval D2, for example, the interval D2 may be increased toward the inner side in the width direction X in the region B2) of an analogous fastener 3 (Paragraph 34, adhesive 35 attaches to fastening tape 3 having the plurality of hooks to the back sheet 11, which is the same way that the adhesive 7 in Amano attaches the base 12 of Amano to the back sheet 3 of Amano). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the area of the adhesive part of an area of the hook member of Amano, so that the adhesive part is a % of an area of the hook member, as taught by Hasabe, in order to provide an improved absorbent article with an enhanced adhesive part wherein the holding force with respect to the tensile force in the width direction X is improved and peeling is prevented while increasing the flexibility of the absorbent article (Hasabe, Paragraphs 37 and 40).
However, the combination of Amano in view of Hasabe fails to explicitly disclose wherein an area of the adhesive part is 50% or more and 85% or less.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the absorbent article of Amano in view of Hasabe to have an area of the adhesive part that is 50% or more and 85% or less since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” see MPEP 2144.04(IV)(A). In the instant case, the absorbent article of Amano in view of Hasabe would not operate differently with the claimed area of adhesive part and since there is adhesive and non-adhesive portions as given by the dimensions Wa,Wb, and D2 of Hasabe for increased flexibility and bond strength, the absorbent article would function appropriately having the claimed area of adhesive part. Further, applicant places no criticality on the range claimed, indicating simply that the area of adhesive part is “preferably” within the claimed ranges (specification pp. [0053], provides that a 50% to 85% adhesive area increases the followability to a curved surface of a wearer's body at the part where the hook member 11 is disposed. Hasabe in Paragraphs 37 and 40 teaches that the dimensions Wa,Wb, and D2 allow for increased flexibility and bond strength, therefore there is no criticality or unexpected result of the claimed range when compared to that of the combination of Amano in view of Hasabe).
Claim 4, as best understood given by the 35 USC 112(b) above, is rejected under 35 U.S.C. 103 as being unpatentable Igaue et al. (US 20040236303 A1), as applied to claim 2, in view of Hasabe et al. (JP 2007167130 A).
Regarding claim 4, Igaue discloses the invention as described above and further discloses wherein the stripe pattern of the adhesive part 24 is formed by arranging a plurality of adhesives (Paragraphs 25-26 and Figures 4-5B, the adhesive layer 24 comprises a plurality of adhesives 24 beneath each hook assembly 21 extending along the longitudinal/front-rear direction B of the absorbent article 1 side by side in the transverse/width direction A of the absorbent article 1), each of which extends along the front- rear direction of the absorbent article 1, side by side in a width direction of the absorbent article.
However, Igaue fails to explicitly disclose the plurality of adhesives is thin-linear adhesives each of which extends in a meandering manner and/or a spiral manner.
Hasabe teaches an analogous absorbent article 1 (Paragraph 19 and Figure 1, absorbent disposable diaper 1) with thin-linear analogous adhesives 31 (Paragraphs 49 and 53, plurality of adhesive application portions 31 formed with a thin line width by applying the hot melt adhesive 33 to the back sheet 11 in a substantially curved shape or a substantially spiral shape along the conveying direction) each of which extends in a meandering manner and/or a spiral manner.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the adhesive part of Igaue, so that the plurality of adhesives is thin-linear adhesives each of which extends in a meandering manner and/or a spiral manner, as taught by Hasabe, in order to provide an improved absorbent article with an enhanced adhesive part that is formed by thin-linear adhesives in a curved or spiral manner for increased bonding strength while maintaining the flexibility of the main body part (Hasabe, Paragrapaphs 49 and 53).
Claims 5 and 7, as best understood given by the 35 USC 112b above, are rejected under 35 U.S.C. 103 as being unpatentable over Amano (JP 2014039754 A), as applied to claim 1, in view of Igaue et al. (US 20040236303 A1).
Regarding claim 5, Amano discloses the invention as described above but fails to explicitly disclose wherein the adhesive part is not provided at a first and second end part, with respect to the width direction of the hook member, of the base part of the hook member, and a non-adhesive part is formed there.
Igaue teaches an analogous absorbent article 1 (Paragraph 25 and Figure 4, absorbent disposable diaper 1) wherein the analogous adhesive part 24 (Paragraphs 25-26 and Figures 5A-5B, carrier sheet 31 is bonded to the rear wing 12 by means of adhesives 24 applied on this carrier sheet 31 at its zones immediately underlying the respective hook assemblies 21, such that the adhesive 24 is disposed in a striped pattern extending in a longitudinal or front-rear direction of the absorbent article 1) is not provided at a first and second end part (see Annotated Figure 5B of Igaue above, non-adhesive at end parts with respect to the transverse or width direction A of the absorbent article 1), with respect to a width direction of the analogous absorbent article 1, of the analogous base part 22,31 (Paragraph 25 and Figures 5A-5B, individual base part 22 and carrier sheet 31) of the analogous hook member 16 (Paragraphs 25-26 and Figures 5A-5B, hook member 16 adhered to rear wings 12 by adhesive 24), and a non-adhesive part (see Annotated Figure 5B of Igaue above, inner and outer non-adhesive parts) is formed there.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the adhesive part of Amano, so that a non-adhesive part is formed at a first and second end part, with respect to the width direction of the hook member of the base part of the hook member, as taught by Igaue, in order to provide an improved absorbent article with an enhanced adhesive part that has a non-adhesive part on the inner and outer ends of each respective base part of a hook member for effective bonding of the base part to the tape substrate  while minimizing the amount of adhesive applied to allow for increased flexibility of the tape substrate (Igaue, Paragraphs 4 and 25).
Regarding claim 7, the combination of Amano in view of Igaue discloses the non-adhesive part (see Annotated Figure 5B of Igaue above, outer non-adhesive part in a width direction) disposed on an outer side in a front-rear direction (Amano, Paragraph 47 and Figure 4, the adhesive layer 7 has outer and inner sides given by their placement side by side in the longitudinal direction y of the absorbent article 1) of the absorbent article 1 (Amano, Paragraphs 43, 49 and Figures 5-6) and the non-adhesive part see Annotated Figure 5B of Igaue above, inner non-adhesive part in a width direction) disposed on an inner side in the front-rear direction (Amano, Paragraph 47 and Figure 4) of the absorbent article 1 (Amano, Paragraphs 43, 49 and Figures 5-6).
However, the combination of Amano in view of Igaue fails to explicitly disclose wherein the non-adhesive part disposed on an outer side is formed narrower than the non-adhesive part disposed on an inner side.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the absorbent article of Amano in view of Igaue to have the non-adhesive part disposed on an outer side formed narrower than the non-adhesive part disposed on an inner side since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” see MPEP 2144.04(IV)(A). In the instant case, the absorbent article of Amano in view of Igaue would not operate differently with the claimed narrowness of the non-adhesive part and since there is adhesive and non-adhesive portions as given by the tear-off lines 33 of Igaue for increased flexibility and bond strength, the absorbent article would function appropriately having the claimed narrowness of the non-adhesive parts. Further, applicant places no criticality on the range claimed, indicating simply that the narrowness of the non-adhesive part is “preferably” within the claimed ranges (specification pp. [0010], provides that the narrowness makes it easy to cancel the engaging state of the hook member when the hook member is detached from another member, meanwhile the engaging state can be stably maintained when the hook member is engaged with another member. Igaue in Paragraph 25 states the non-adhesive parts and adhesive parts with dimensions that allow for the holding force and flexibility to be improved, therefore there is no criticality or unexpected result of the claimed range when compared to that of Amano in view of Igaue).
Claims 8 and 16, as best understood given by the 35 USC 112(b) above, is rejected under 35 U.S.C. 103 as being unpatentable Igaue et al. (US 20040236303 A1), as applied to claims 6 and 2, respectively.
Regarding claim 8, Igaue discloses the invention as described above and further discloses the non-adhesive part (see Annotated Figure 5B of Igaue above, outer non-adhesive part in a width direction) disposed on an outer side in the width direction of the absorbent article 1 and the non-adhesive part see Annotated Figure 5B of Igaue above, inner non-adhesive part in a width direction) disposed on an inner side in the width direction of the absorbent article 1.
However, Igaue fails to explicitly disclose wherein the non-adhesive part disposed on an outer side is formed narrower than the non-adhesive part disposed on an inner side.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the absorbent article of Igaue to have the non-adhesive part disposed on an outer side formed narrower than the non-adhesive part disposed on an inner side since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” see MPEP 2144.04(IV)(A). In the instant case, the absorbent article of Igaue would not operate differently with the claimed narrowness of the non-adhesive part and since there is adhesive and non-adhesive portions as given by the tear-off lines 33 of Igaue for flexibility and bond strength, the absorbent article would function appropriately having the claimed narrowness of the non-adhesive parts. Further, applicant places no criticality on the range claimed, indicating simply that the narrowness of the non-adhesive part is “preferably” within the claimed ranges (specification pp. [0010], provides that the narrowness makes it easy to cancel the engaging state of the hook member when the hook member is detached from another member, meanwhile the engaging state can be stably maintained when the hook member is engaged with another member. Igaue in Paragraph 25 states the non-adhesive parts and adhesive parts with dimensions that allow for the holding force and flexibility to be improved, therefore there is no criticality or unexpected result of the claimed range when compared to that of Igaue).
Regarding claim 16, Igaue discloses the invention as described above and further discloses wherein an area of the adhesive part 24 is a % of an area (Paragraph 25 and see Annotated Figure 5B of Igaue above, adhesive layer 24 is an area of the hook member 16 comprising adhesive and non-adhesive areas) of the hook member 16.
However, Igaue fails to explicitly disclose wherein an area of the adhesive part is 50% or more and 85% or less.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the absorbent article of Igaue to have an area of the adhesive part that is 50% or more and 85% or less since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” see MPEP 2144.04(IV)(A). In the instant case, the absorbent article of Igaue would not operate differently with the claimed area of adhesive part and since there is adhesive and non-adhesive portions as given by the tear-off lines 33 of Igaue for increased flexibility and bond strength, the absorbent article would function appropriately having the claimed area of adhesive part. Further, applicant places no criticality on the range claimed, indicating simply that the area of adhesive part is “preferably” within the claimed ranges (specification pp. [0053], provides that a 50% to 85% adhesive area increases the followability to a curved surface of a wearer's body at the part where the hook member 11 is disposed. Igaue in Paragraph 25 states the non-adhesive parts and adhesive parts with dimensions that allow for the holding force and flexibility to be improved, therefore there is no criticality or unexpected result of the claimed range when compared to that of Igaue).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Amano (JP 2014039754 A), as applied to claim 1, in view of Roessler et al. (US 5176670 A).
Regarding claim 10, Amano discloses the invention as described above but fails to explicitly disclose wherein a peel strength of the hook member is 0.16 N/cm or more and 6.4 N/cm or less.
Roessler teaches an analogous absorbent article 10 (Col. 4, lines 5-6 and Figures 1-2, disposable absorbent garment 10) wherein a peel strength of the analogous hook member 31 (Col. 6, lines 14-22 and Figures 1-3, hook tab material 31 is bonded on tape tabs 30) is 0.16 N/cm or more and 6.4 N/cm or less (Col. 8, lines 12-13, peel force is 200-1200 grams per inch of fastener which is equivalent to 0.77N/cm to 4.633 N/cm; see MPEP 2144.05(I) prima facie case of obviousness of overlapping ranges as the taught range of 0.77N/cm to 4.633 N/cm is narrower than and falls within the claimed range of 0.16N/cm to 6.4N/cm).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a peel strength of the hook member of Amano, so that the peel strength is between 16N/cm to 6.4N/cm, as taught by Roessler, in order to provide an improved absorbent article with an enhanced hook member having an optimal amount of peel strength to provide desirable fastening under various directions of force (Roessler, Col. 8, lines 12-40).
Claim 11, as best understood given by the 35 USC 112b above, is rejected under 35 U.S.C. 103 as being unpatentable over Amano (JP 2014039754 A), as applied to claim 1, in view of Tanaami et al. (JP 2004156150 A).
Regarding claim 11, Amano discloses the invention as described above but fails to explicitly disclose wherein a compression hardness of the main body part at a part where the hook member is disposed is 0.15 N/cm or more and 0.70 N/cm or less.
Tanaami teaches an analogous absorbent article 1 (Paragraphs 6, 8, and Figure 1, disposable shorts-type absorbent article 1) wherein a compression hardness of the analogous main body part 11 (Paragraphs 10, 12, and Figures 2-4, first region 11) at a part (Paragraphs 18, 35 first region 11 where the convex portions 10 are formed having fastener loops) where an analogous fastener (Paragraphs 18, 35) is disposed 0.15 N/cm or more and 0.70 N/cm or less (Paragraph 18, compression recovery force stress is 20 gf/cm, or 0.196 N/cm,  allowing for flexibility to wear around a portion of a user; see MPEP 2144.05 prima facie case of obviousness of overlapping ranges as the taught range of 0.196 N/cm falls within the claimed range of 0.15N/cm to 0.7 N/cm).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a compression hardness of the main body part where the hook member is disposed of Amano, so that the compression hardness is 0.15 N/cm to 0.70 N/cm, as taught by Tanaami, in order to provide an improved absorbent article with an enhanced area of the hook member providing an ideal compression (Tanaami, Paragraph 18), to allow for joining of hook members with opposing loops while maintaining the flexibility when applying the absorbent article to the user.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Amano (JP 2014039754 A), as applied to claim 1, in view of Yamada (WO 2016181579 A1).
Regarding claim 12, Amano discloses the invention as described above but fails to explicitly disclose wherein the adhesive part is formed from a moisture-curable urethane adhesive.
Yamada teaches an analogous absorbent article 10 (Page 13/78 ,lines 6-10 and Figure 17, disposable underwear 10 using this invention fabric 1 with absorbent body 18 for absorbing excreta) wherein the analogous adhesive part (Page 9/78, lines 17-19, a hot melt adhesive is preferably used for joining the second fibrous sheet 3 and the fiber material 4. Hot melt adhesives include PUR, polyurethane that is moisture curable) is formed from a moisture-curable urethane adhesive.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the adhesive part of Amano, so that the adhesive part is formed from a moisture-curable urethane adhesive, as taught by Yamada, in order to provide an improved absorbent article with an enhanced adhesive part that has moisture curable urethane for improved moisture transpiration, heat dissipation, and moisture permeability of the absorbent article (Yamada, Page 9/78, lines 25-26).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Amano (JP 2014039754 A) in view of Yamada (WO 2016181579 A1), as applied to claim 12, and in further view of Hermansson (WO 02069872 A1).
Regarding claim 13, the combination of Amano in view of Yamada discloses the invention as described above and further discloses the moisture-curable urethane adhesive (Yamada, Page 9/78, lines 17-19).
However, the combination of Amano in view of Yamada fails to explicitly disclose wherein the adhesive contains a nonionic surfactant.
Hermansson teaches an analogous absorbent article 1 (Page 4, lines 21-23 and Figure 1, absorbent article incontinence guard 1) wherein the analogous adhesive (Page 9, lines 16-17, hydrophobic melt-adhesive based on an atactic polypropylene and a nonionic surfactant) contains a nonionic surfactant.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the moisture-curable urethane adhesive of Amano in view of Yamada, so that there is a nonionic surfactant, as taught by Hermansson, in order to provide an improved absorbent article with an enhanced adhesive part having a nonionic surfactant (Hermansson, Page 9, lines 16-17) to increase the stability of the applied adhesive coating.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Igaue et al. (US 20040236303 A1), as applied to claim 2, in view of Roessler et al. (US 5176670 A).
Regarding claim 17, Igaue discloses the invention as described above but fails to explicitly disclose wherein a peel strength of the hook member is 0.16 N/cm or more and 6.4 N/cm or less.
Roessler teaches an analogous absorbent article 10 (Col. 4, lines 5-6 and Figures 1-2, disposable absorbent garment 10) wherein a peel strength of the analogous hook member 31 (Col. 6, lines 14-22 and Figures 1-3, hook tab material 31 is bonded on tape tabs 30) is 0.16 N/cm or more and 6.4 N/cm or less (Col. 8, lines 12-13, peel force is 200--1200 grams per inch of fastener which is equivalent to 0.77N/cm to 4.633 N/cm; see MPEP 2144.05(I) prima facie case of obviousness of overlapping ranges as the taught range of 0.77N/cm to 4.633 N/cm is narrower than and falls within the claimed range of 0.16N/cm to 6.4N/cm).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a peel strength of the hook member of Igaue, so that the peel strength is between 16N/cm to 6.4N/cm, as taught by Roessler, in order to provide an improved absorbent article with an enhanced hook member having an optimal amount of peel strength to provide desirable fastening under various directions of force (Roessler, Col. 8, lines 12-40).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Igaue et al. (US 20040236303 A1), as applied to claim 2, in view of Tanaami et al. (JP 2004156150 A).
Regarding claim 18, Igaue discloses the invention as described above but fails to explicitly disclose wherein a compression hardness of the main body part or the tape substrate at a part where the hook member is disposed is 0.15 N/cm or more and 0.70 N/cm or less.
Tanaami teaches an analogous absorbent article 1 (Paragraphs 6, 8, and Figure 1, disposable shorts-type absorbent article 1) wherein a compression hardness of the analogous main body part 11 (Paragraphs 10, 12, and Figures 2-4, first region 11) at a part (Paragraphs 18, 35 first region 11 where the convex portions 10 are formed having fastener loops) where an analogous fastener (Paragraphs 18, 35) is disposed 0.15 N/cm or more and 0.70 N/cm or less (Paragraph 18, compression recovery force stress is 20 gf/cm, or 0.196 N/cm,  allowing for flexibility to wear around a portion of a user; see MPEP 2144.05 prima facie case of obviousness of overlapping ranges as the taught range of 0.196 N/cm falls within the claimed range of 0.15N/cm to 0.7 N/cm).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a compression hardness of the main body part where the hook member is disposed of Igaue, so that the compression hardness is 0.15 N/cm to 0.70 N/cm, as taught by Tanaami, in order to provide an improved absorbent article with an enhanced area of the hook member providing an ideal compression (Tanaami, Paragraph 18), to allow for joining of hook members with opposing loops while maintaining the flexibility when applying the absorbent article to the user.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Igaue et al. (US 20040236303 A1), as applied to claim 2, in view of Yamada (WO 2016181579 A1).
Regarding claim 19, Igaue discloses the invention as described above but fails to explicitly disclose wherein the adhesive part is formed from a moisture-curable urethane adhesive.
Yamada teaches an analogous absorbent article 10 (Page 13/78 ,lines 6-10 and Figure 17, disposable underwear 10 using this invention fabric 1 with absorbent body 18 for absorbing excreta) wherein the analogous adhesive part (Page 9/78, lines 17-19, a hot melt adhesive is preferably used for joining the second fibrous sheet 3 and the fiber material 4. Hot melt adhesives include PUR, polyurethane that is moisture curable) is formed from a moisture-curable urethane adhesive.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the adhesive part of Igaue, so that the adhesive part is formed from a moisture-curable urethane adhesive, as taught by Yamada, in order to provide an improved absorbent article with an enhanced adhesive part that has moisture curable urethane for improved moisture transpiration, heat dissipation, and moisture permeability of the absorbent article (Yamada, Page 9/78, lines 25-26).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Igaue et al. (US 20040236303 A1) in view of Yamada (WO 2016181579 A1), as applied to claim 19, and in further view of Hermansson (WO 02069872 A1).
Regarding claim 20, the combination of Igaue in view of Yamada discloses the invention as described above and further discloses the moisture-curable urethane adhesive (Yamada, Page 9/78, lines 17-19).
However, the combination of Igaue in view of Yamada fails to explicitly disclose wherein the adhesive contains a nonionic surfactant.
Hermansson teaches an analogous absorbent article 1 (Page 4, lines 21-23 and Figure 1, absorbent article incontinence guard 1) wherein the analogous adhesive (Page 9, lines 16-17, hydrophobic melt-adhesive based on an atactic polypropylene and a nonionic surfactant) contains a nonionic surfactant.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the moisture-curable urethane adhesive of Igaue in view of Yamada, so that there is a nonionic surfactant, as taught by Hermansson, in order to provide an improved absorbent article with an enhanced adhesive part having a nonionic surfactant (Hermansson, Page 9, lines 16-17) to increase the stability of the applied adhesive coating.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zoia et al. (US 5053028 A) teaches an absorbent article with top sheet, back sheet, absorbent core, and hook members.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       




/ERIN DEERY/Primary Examiner, Art Unit 3754